In receiving the application, Rogers represented the defendants. Both parties intended to make the benefit payable to Gigar's administrator. That it was not made payable to him was due to their mutual misapprehension of the legal effect of the language used in the certificate. Eastman v. Association, 62 N.H. 555. Equity requires an amendment of the writing that will make the contract what the parties supposed it was and *Page 177 
intended it should be, although their mistake is one of law and not of fact. Kennard v. George, 44 N.H. 440, 446; Leach v. Noyes, 45 N.H. 364,367; Brown v. Glines, 42 N.H. 160; McCone v. Courser, 64 N.H. 506, 508; Northrop v. Graves, 19 Conn. 548; Stedwell v. Anderson, 21 Conn. 139; Woodbury Savings Bank v. Charter Oak Ins. Co., 31 Conn. 517, 529.
If Rogers had in fact no authority to receive the application, the result is the same. By issuing the certificate the defendants ratified his action in taking the application. They received the benefit resulting from the payment by Gigar of his admission fees and assessments. They cannot adopt the part of Rogers's doings beneficial to them, and reject the rest. With the benefit they must accept the burden. They are chargeable with knowledge of Rogers's representations and with notice of all material facts known to him. Hovey v. Blanchard, 13 N.H. 145, 149; Beckwith v. Baxter, 3 N.H. 67.
A certificate may properly be made payable to a member's administrator. Such an appointment is not inconsistent with the declared object of the association. It may be that by making it so payable a member can as effectually as otherwise secure assistance and relief to his beneficiary. His creditors may he the persons for whom he wishes to provide.
Whether the judgment at law, rendered long before the plaintiff discovered the facts upon which his present claim for relief is founded, is a bar to this action (Sanger v. Wood, 3 Johns. Ch. 416, Washburn v. Great Western Ins. Co., 114 Mass. 175), is a question which need not be determined. The judgment may be vacated upon the plaintiff's motion in the trial court, and thereupon there will be a
Decree for the plaintiff.
CLARK and BLODGETT, JJ., did not sit: the others concurred.